UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7644


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK JOHNSON, a/k/a Big D,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00155-CMC-1)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Johnson, Appellant Pro Se.       Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derrick Johnson appeals a district court order denying his

motion    for   a   sentence   reduction   under    18   U.S.C.   §     3582(c)

(2006).    We affirm.      Because the amendment in question did not

lower Johnson’s Guidelines sentence, we find the district did

not abuse its discretion denying the motion.              United States v.

Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating standard of

review).    Accordingly, we affirm the district court's order. We

dispense    with    oral   argument   because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      AFFIRMED




                                      2